Filed 10/11/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 230







State of North Dakota, 		Plaintiff and Appellee



v.



Dana Scott Schlieve, 		Defendant and Appellant







No. 20180108







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Lolita Hartl Romanick, Judge.



AFFIRMED.



Per Curiam.



Faye A. Jasmer, Assistant State’s Attorney, Grand Forks, ND, for plaintiff and appellee; submitted on brief.



Kiara C. Kraus-Parr, Grand Forks, ND, for defendant and appellant.

State v. Schlieve

No. 20180108



Per Curiam.

[¶1]	Dana Schlieve appealed a district court judgment revoking his probation and sentencing him to five years imprisonment. Schlieve argues the district court erred by not explicitly referencing which sentencing factors under N.D.C.C. § 12.1-32-04 were considered. We summarily affirm under N.D.R.App.P. 35.1(a)(4) and (7). 
State v. Gonzalez
, 2011 ND 143, ¶ 8, 799 N.W.2d 402 (a trial court need not explicitly reference the factors listed under N.D.C.C. § 12.1-32-04 and the factors do not constitute an exclusive list of all a trial court may consider in fixing a criminal sentence).

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers

Zane Anderson, S.J.



[¶3]	The Honorable Zane Anderson, S.J., sitting in place of Jensen, J., disqualified.